TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00112-CV



                        Texas Department of Public Safety, Appellant

                                               v.

                                 Steven Dean Hines, Appellee


                  FROM THE COUNTY COURT OF BLANCO COUNTY
                NO. 394, HONORABLE BILL GUTHRIE, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant Texas Department of Public Safety has filed a motion to dismiss, informing

this Court that it no longer wishes to pursue this appeal. We grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1).




                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: September 22, 2009